Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered November 30, 1999, convicting him of criminal sale of a controlled substance in or near school grounds, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the admission of testimony that an undercover officer observed him in the vicinity of the area where he was arrested, one week before he was arrested, is without merit (see, People v Alvino, 71 NY2d 233; People v Cain, 193 AD2d 810). This evidence was relevant on the issue of the defendant’s identification and did not necessarily implicate him in any uncharged crime (see, People v Reid, 259 AD2d 505; People v Ramos, 209 AD2d 448). Accordingly, since the probative value of this testimony outweighed any possible prejudice to the defendant, the Supreme Court properly exercised its discretion in admitting this testimony.
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]). In any event, those contentions are either without merit (see, People v Rivera, 178 AD2d 620; People v Hardy, 146 AD2d 645), or constitute harmless error in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230; People v Arthur, 186 AD2d 661; People v Alfonso, 270 AD2d 280). Prudenti, P.J., Santucci, Florio and Friedmann, JJ., concur.